Finley, J.
This is the second appeal in this matter. The decision in the first appeal is reported at 46 Wn. (2d) 574, 283 P. (2d) 135. Plaintiffs allege that they and the public generally have acquired an easement by prescription through continuous adverse use of a fifty-foot strip of land for more than ten years. Plaintiffs seek to enjoin the defendants permanently from obstructing their use of the property for roadway and parking purposes.
At the first trial, at the close of the plaintiffs’ case, the court dismissed plaintiffs’ causes of action. On appeal, this court reversed the judgment and ordered a new trial, holding that plaintiffs’ evidence established a prima facie case of easement by prescriptive use.
After the second trial, the trial court found as a fact that plaintiffs had established an easement in themselves and the public through prescriptive use of the easterly twenty feet of the fifty-foot strip (this being the twenty feet adjacent to the plaintiffs’ property). The trial court entered judgment accordingly. The defendants appeal; plaintiffs cross-appeal.
*823The acquisition of an easement by prescriptive use is primarily a question of fact. The facts in the record and the assignments of error in this case raise no question of law that has not previously been decided by this court in other cases concerning prescriptive rights. See Northwest Cities Gas Co. v. Western Fuel Co. (1942), 13 Wn. (2d) 75, 123 P. (2d) 771; State ex rel. Shorett v. Blue Ridge Club (1945), 22 Wn. (2d) 487, 156 P. (2d) 667; King County v. Hagen (1948), 30 Wn. (2d) 847, 194 P. (2d) 357; Gray v. McDonald (1955), 46 Wn. (2d) 574, 283 P. (2d) 135; Anderson v. Secret Harbor Farms (1955), 47 Wn. (2d) 490, 288 P. (2d) 252.
It would add little to the decisional law of this state to present a detailed analysis of the facts; and an exposition as to each assignment of error would unduly extend this opinion and serve no useful purpose. The findings of fact are. supported by substantial evidence in the record. No question is raised as to the sufficiency of the findings of fact to support the conclusions of law.
The judgment of the trial court should be affirmed. It is so ordered.
Hill, C. J., Mallery, Weaver, and Ott, JJ., concur.
December 10, 1958. Petition for rehearing denied.